Citation Nr: 1745593	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Katrina Washington, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1976 to May 1980 and the U.S. Air Force from August 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the July 2011 rating decision also denied service connection for sleep apnea and hepatitis C, to which the Veteran filed a timely notice of disagreement in July 2011.  However, those issues are not before the Board.  In his August 2012 substantive appeal, the Veteran indicated that he only wished to appeal his claim for major depressive disorder, and only that issue has been certified to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current diagnosis of major depressive disorder that is causally linked to his active service.  


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for major depressive disorder, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his major depressive disorder is related to his active service, specifically his time in the Philippines.  

Per the Veteran's April 2011 VA mental health evaluation, the record reflects a current diagnosis.  The April 2011 VA examiner indicated a diagnosis of moderate major depressive disorder.  

As to an in-service incurrence, as mentioned, the Veteran has indicated that events that took place while he was stationed in the Philippines led to his current psychiatric condition.  At the October 2016 hearing, the issue of whether or not the Veteran had been stationed in the Philippines was addressed.  The Veteran clarified that he had previously submitted information indicating that he was stationed in the Philippines in Subic Bay.  The Board has reviewed the record for this information, and a military personnel record does reflect that the Veteran was stationed in the Philippines in Subic Bay in 1976. 

The remaining issue is a nexus, which the April 2011 VA examiner provided.  The VA examiner opined that the Veteran's current diagnosed major depressive disorder is related to military service.  The VA examiner reasoned that the Veteran first experienced depression in the Philippines, which was his first station after enlisting.  The examiner indicated that the Veteran reported being overwhelmed by the unfamiliar environment, being so far from home on his first time away, and the things he saw.  The VA examiner noted that the Veteran began to use IV heroine to find relief.  The VA examiner also indicated that the Veteran has been depressed at varying degrees of severity since that time and that after discharge, he also self-medicated through cocaine abuse.  

The Board finds the April 2011 VA examiner's opinion significantly probative.  The VA examiner personally examined the Veteran, acknowledged the Veteran's reports of events in the Philippines as well as his current symptoms, and applied accepted medical standards and principles in rending an opinion.  Additionally, the rationale provided is well reasoned and consistent with the Veteran's reports.

Given the probative positive evidence, the Board finds that service connection for major depressive disorder is warranted.  


ORDER

Entitlement to service connection for major depressive disorder is granted.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


